Citation Nr: 0303334	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a scar of the left leg.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, among other things, granted 
service connection for a scar of the left leg and assigned a 
noncompensable disability evaluation thereto.  

The veteran initially appealed the assignment of a 20 percent 
disability evaluation for neurological residuals of a gunshot 
wound to the left leg.  In his VA Form 9 submitted in October 
2002, however, the veteran entered a comment in the block 
where he was requested to identify specifically the issue or 
issues he was appealing that he was solely appealing the 
evaluation of the scar on the left leg.  As such, the veteran 
did not perfect any other appeal than that set out on the 
title page of this decision and that is the only issue 
properly before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a tender and painful scar measuring 
approximately 8 centimeters by 5 centimeters on the mid-shaft 
of the left leg around the fibula-area.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for a 
scar of the left leg have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7804 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in detail in a letter dated in April 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim as well as the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by affording the 
veteran a physical examination.  It appears that all known 
and available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.  The veteran was given the 
opportunity to testify before an RO hearing officer and/or a 
member of the Board, but declined to do so.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  

During the course of the veteran's appeal, the regulations 
governing the assignment of disability evaluations for skin 
disabilities were legislatively changed effective August 30, 
2002.  Because the United States Court of Appeals for 
Veterans Claims (Court) has held that if applicable laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary (Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991)), the veteran was advised by letter dated 
January 8, 2003, of the new regulations.  The veteran 
responded shortly thereafter that he did not have any 
additional evidence or argument to submit to substantiate his 
claim.  As such, the Board considered both the previous and 
current regulations regarding skin disabilities and 
determined that the diagnostic codes pertinent to the issue 
on appeal had not changed.  Accordingly, application of the 
current rating criteria is just as favorable as applying the 
previous rating criteria and the veteran will not be 
prejudiced by applying current criteria.

The scar on the veteran's left leg has been evaluated under 
38 C.F.R. Section 4.118, Diagnostic Code 7805, which allows 
for the assignment of disability ratings based on limitation 
of function of an affected part.  Because the evidence of 
record, including the veteran's own statements, does not 
reveal any functional limitation of the left leg due to the 
scar (as opposed to an other disorder for which separate 
rating is provided), a noncompensable evaluation was assigned 
by the RO.  This rating, however, does not take into account 
the veteran's complaints of continued pain and tenderness in 
the scar area.  With these being the only complaints specific 
to the left leg scar, the Board finds that the more 
appropriate diagnostic code for evaluating the veteran's 
disability is Diagnostic Code 7804. Diagnostic Code 7804, 
also found at 38 C.F.R. Section 4.118, allows for the 
assignment of a 10 percent evaluation when there is evidence 
of a tender and painful scar on objective demonstration.

The evidence of record clearly shows that the veteran 
complains of pain at the site of the left leg scar, 
especially when it is touched by clothing.  Upon examination 
in June 2002, the examiner specifically found that the 
veteran's facial scar had no sensory disturbance and that his 
left hip scar was nontender and had no sensory disturbance; 
the veteran described both of those scars as causing no 
problems.  As for the left leg scar, the examiner did not 
make any specific findings regarding pain and/or tenderness.  
The scar was found to be mildly to moderately disfiguring, 
measuring 8 centimeters by 5 centimeters on the mid-shaft of 
the left leg at the fibula-area.  Specific neurological 
damage to the left leg was also reported.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds the 
veteran is very credible.  He does not allege vaguely that 
all his scars are painful.  He is quite specific that only 
the scar on the leg is painful.  The examiner expressly 
confirmed the veteran's report that the other scars were not 
tender and painful, but the examiner did not expressly 
comment on the leg scar.  Thus, the deficit in the record is 
the result of an apparent omission by the department's 
examiner.  Under these circumstances, and in view of the fact 
that this is a combat incurred wound, the Board will resolve 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's left leg scar is tender and painful.  It 
is important to note that the absence of medical findings 
regarding pain and tenderness does not equate to the absence 
of such symptoms.  Thus, the criteria for the assignment of 
10 percent disability evaluation under Diagnostic Code 7804 
have been met.  Accordingly, the Board grants the veteran's 
request for a higher initial evaluation of 10 percent for the 
scar of the left leg.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected left leg scar has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

A 10 percent disability evaluation for a scar of the left leg 
is granted subject to the laws and regulations governing the 
award of monetary benefits.




	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

